DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sealing portion" in line 25. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (20110017781).
Regarding claim 1, Nelson discloses a discharge modifier (50) for a pressurized vessel (12), comprising: 
a shroud (52 and 54), including: 
a base wall (the top wall of 54 as shown in Fig. 3) having an opening (the axial through hole of 54; Figs. 2, 3, and 9); 
a circumferentially extending skirt (60) extending away from the base wall (Fig. 4); and 
an outlet (63 or 64) in the skirt; and 
a manifold (70, 72, and 74), including: 
a hub (70), including: 
an axially lower end (see annotated Fig. 5 below), 
an axially upper end (see annotated Fig. 5 below), 
a radially outer surface (see annotated Fig. 5 below), 
an inlet (see annotated Fig. 5 below) at the lower end, 
a blind main passage (119; see Fig. 8 and annotated Fig. 2 below; also par. 0038, which discloses that passage, 119, is disposed in a chamber, 82, of the hub 70; Fig. 8 shows that the upper end of passage 119 is closed or blind at user engageable pad 110) extending between the lower and upper ends, and 
a plurality of branch passages (86 and 88) in fluid communication with, and extending transversely outwardly from, the main passage (par. 0038); and 
a plurality of barrels (72 and 74) extending radially outwardly with respect to the manifold hub (Fig. 5), and including a plurality of barrel passages (76 and 78) in fluid 
an actuator (56) disposed at the axially upper end of the hub (Fig. 2), and having an upper surface (110) accessible through the opening in the base wall of the shroud (Figs. 2, 3, and 9), wherein the actuator is depressible (par. 0040) for spray actuation and rotatable for selectively arranging spray characteristics (par. 0024 and 0037).

    PNG
    media_image1.png
    954
    937
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    1186
    media_image3.png
    Greyscale

Regarding claim 3, Nelson DIFFERS in that it does not disclose the barrels are semi-cylindrical. Instead, Nelson discloses cylindrical barrels (72 and 74). It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the barrels into a semi-cylindrical shape because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Nelson’s discharge modifier and Applicant’s invention to perform equally well with either the cylindrical barrels or the semi-cylindrical barrels because the shape of the barrels has no effect on the ability of the barrel passages to conduct fluid. Therefore, it would have been prima facie obvious to modify Nelson to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nelson.  MPEP 2144.04(IV)(B).
Regarding claim 12, the actuator has a diameter larger than that of the hub (Fig. 2).
Regarding claim 13, the opening in the base wall of the shroud is carried at a rear portion of the shroud at a location diametrically opposite from the outlet of the shroud (the opening extends from the outlet of the shroud to a rear portion of the shroud as shown in annotated Fig. 2 below).

    PNG
    media_image4.png
    971
    822
    media_image4.png
    Greyscale

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-9 and 19-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Nelson discloses a discharge modifier for a pressurized vessel, comprising: 
a shroud (52), including: 
a base wall (66); 
a circumferentially extending skirt (60) extending away from the base wall (Fig. 4); and 
an outlet (63 or 64) in the skirt; 
a manifold (70, 72, and 74), including: 
a hub (70), including: 
an axially lower end (see annotated Fig. 5 above), 
an axially upper end (see annotated Fig. 5 above), 
a radially outer surface (see annotated Fig. 5 above), 
an inlet at the lower end (see annotated Fig. 5 above), 

a plurality of branch passages (86 and 88) in fluid communication with, and extending transversely outwardly from, the main passage (par. 0038); 
a plurality of barrels (72 and 74) extending radially outwardly with respect to the manifold hub (Fig. 5), and including a plurality of barrel passages (76 and 78) in fluid communication with the plurality of branch passages of the manifold hub (par. 0031-0032); and 
a distributor (56) rotatably carried in the main passage of the hub of the manifold (par. 0037-0038), and including: 
a sealing barrel (114) sealed to the main passage of the hub (par. 0038).
Nelson fails to teach or suggest the sealing barrel includes a circumferentially continuous lower end and an upper end axially spaced from the lower end; 
an inlet port at a distributor lower end that extends past the axially lower end of the hub of the manifold; 
an outlet port extending transversely out of the sealing portion at a location axially between the upper and lower ends and in fluid communication with the inlet port via a passage extending therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754